      Case 3:20-cv-05973-MCR-HTC Document 8 Filed 03/29/21 Page 1 of 2


                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


STEPFON SMITH,
      Plaintiff,

v.                                              CASE NO. 3:20cv5973-MCR-HTC

MARK S. INCH,
      Defendant.

                                /

                                    O R D E R

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 19, 2021. ECF No. 7. Plaintiff was furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
      Case 3:20-cv-05973-MCR-HTC Document 8 Filed 03/29/21 Page 2 of 2


                                                                         Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

      2.    Plaintiff’s complaint, ECF No. 1, is DISMISSED WITHOUT

      PREJUDICE for failure to prosecute and failure to comply with Court orders.

      3.    The clerk is directed to close the file for this case.

      DONE AND ORDERED this 29th day of March 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5973-MCR-HTC
